Title: To John Adams from William Lee, 5 October 1780
From: Lee, William
To: Adams, John


     
      Dear Sir
      Bruxelles Oct. 5. 1780
     
     I was very happy to find by your favor of the 21st. Ultimo that Mr. S. Adams still continues in the Public service and I am the more pleased at this choosing to serve in Congress rather than in any service in his particular State, for I think there is not any man that can doubt of America having very greatly suffer’d, if the continuance of the War is a sufferance by some of the States having in some instances payed too little attention to the persons that were appointed to represent them in Congress. There are rumors of an inclination in G.B. for Peace, and that a Parliamentary acknowledgement of the Independence of Ama. is to be the first public Step; but ’tis probable that these are only Ministerial givings out, in order to feel that pulse of the people and to prepare for the loss of Jamaica and the fall of Giberalter; but if Mess. Guichen and Solano, do not succeed against Jamaica, tho’ Giberalter should fall, I shall much doubt of the B. Ministrys acceeding to such a peace as the Allies will accept.
     I suppose you have long known of G.B. offering the two Floridas to Spain to induce her to make a seperate Peace. Since Portugal has acceeded to the system of neutrality, I know not how it will be possible for G.B. to extricate herself out of her embarrassments, if she continues the War another year.
     Too rigid an Oeconomy in States will I beleive oftener prove injurious than beneficial; for when it occasions a deficiency in useful services, it makes the nation, in the event, pay twentyfold, and verifies the Proverb, of letting the Ship rot, to save a half penny worth of Tar. However, tho’ in my opinion, American Agents or Ministers, wou’d not only be useful but are highly necessary during the War at most of the Courts in Europe; I think they will be unnecessary and an idle waste of Money after we have Peace, except in some few instances.
     Our friend Mr. Jenings has gone to Boulogn and left a Packet for you with me which I shall forward by Mr. Searle as he passes thro’ here, if no conveyance happens before.
     I must congratulate with you on the favorable Account for us, of the general situation of things in America as bro’t by General Dalrymple to London from N. York which place he left the 1. of Sept.Tho’ the B. Ministers are quite silent, sundrie particulars have got abroad of which you certainly have fuller information than we have here.
     With very great Esteem & regard I have the Honor to remain Dr Sir Your most Obliged & Obedt. Hble Servt.
     
      W. Lee
     
    